Citation Nr: 0517645	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Evaluation of residuals of a fracture, left tibia and 
fibula, including limitation of ankle motion, currently rated 
as 10 percent disabling.

2.  Evaluation of sinusitis currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  The RO increased the disability rating 
for residuals of a fracture, left tibia and fibula, with 
limitation of motion of the ankle from zero to 10 percent 
disabling effective February 28, 2001, and continued the 
evaluation of chronic sinusitis at 10 percent disabling.  A 
Board hearing was held on April 2004.  Jurisdiction of the 
case is currently in the Reno, Nevada RO.


FINDINGS OF FACT

1.  The veteran's residuals of a fractured proximal left 
tibia and fibula with limitation of motion of the ankle are 
manifested by x-ray evidence of a well-healed, well-aligned 
fracture site, complaints of pain and stiffness at the 
fracture site, and no more than moderate limitation of ankle 
motion even with flare-ups.

2.  The veteran's sinusitis is manifested by more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches and purulent discharge or crusting 
but has not resulted in surgery.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured left tibia and fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5271 (2004).

2.  The criteria for a 30 percent rating for sinusitis have 
been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for residuals of a left leg 
fracture and sinusitis.  The appellant was provided adequate 
notice as to the evidence needed to substantiate his claims.  
The Board concludes that the discussions in the rating 
decision, the statement of the case (SOC), and supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from January 2004, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  Mayfield v. Nicholson, No. 
02-1077 (US. Vet. App. April 14, 2005), see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in July 2003.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, in Mayfield the Court noted 
that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

Also, in Mayfield the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in January 2004 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  Therefore, the Board finds 
that the letter as a whole complied with the fourth element.  
The Board also notes that a May 2001 RO letter encouraged him 
to send in any medical evidence that would support his claim.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The appellant was afforded VA examinations.  VA 
and private medical records have been associated with the 
claims file.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claims, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Criteria

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected residuals of a left 
tibia and fibula fracture and sinusitis.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, a 10 percent evaluation is provided when there is 
malunion of the tibia and fibula with slight knee or ankle 
disability, a 20 percent evaluation is warranted when there 
is malunion of the tibia and fibula with moderate knee or 
ankle disability, a 30 percent evaluation is warranted when 
the there is malunion of the tibia and fibula with marked 
knee or ankle disability, and a 40 percent evaluation is 
warranted when there is nonunion of the tibia and fibula with 
loose motion, requiring brace.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and non-
weightbearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004).

Under Diagnostic Code 6513, a 10 percent disability rating is 
assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent disability rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
(episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Finally, a 50 
percent disability rating, the maximum schedular rating, is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, Diagnostic Code 6513.  The note to that 
provision defines an "incapacitating episode" of sinusitis as 
one that requires bed rest and treatment by a physician.  Id.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Tibia and Fibula Facture

Appellant's service medical records reveal that he sustained 
a simple fracture of the left tibia and fibula in November 
1944.  Records of March 1945 noted a comminuted fracture of 
the left tibia and fibula, middle third with complete union 
at the fracture site.  X-ray of May 1945 revealed a 
practically completely healed fracture since March 1945 with 
fairly good position and alignment.

In August 1949, service connection was granted for residuals 
of a left leg fracture.  A zero percent rating was assigned 
under Diagnostic Code 5262.  
In February 2001, the veteran filed a claim for an increased 
evaluation for residuals of a left tibia and fibula fracture 
with limitation of motion of the ankle.  

In a June 2001 VA examination, the veteran reported having 
occasional pain at the fracture site, stiffness over both 
legs, some fatigability and being able to "feel weather 
changes."  He reported that weather changes or excess 
walking caused flare-ups that he treated by using soaks and 
over the counter pills.  He further stated that he could not 
walk any distance because of stiffness and pain in his leg.  
The examiner estimated that during flare-ups or 
exacerbations, symptomatology would increase by 15% and range 
of motion would decrease by that amount.  The veteran did not 
need crutches, braces or canes.  There was no dislocation or 
recurrent subluxation, and no symptoms of inflammatory 
arthritis.  The veteran walked without a perceptible limp.  

Physical examination revealed that there was some hypertrophy 
over the presumed fracture site at the distal tibia and 
fibula.  There was pain on motion of the left knee and ankle.  
Range of motion of the left ankle showed plantar flexion 
intact to 40 degrees and dorsiflexion to 10 degrees.  
Inversion was intact to 20 degrees and eversion to 10 
degrees.  X-ray revealed a healed fracture involving the 
tibia and fibula about the middle and distal third junction.  
There was good callous formation at the fracture site.  The 
remainder of the bones showed normal cortex and trabecular 
pattern.  No soft tissues abnormalities were visualized.

In a March 2002 rating decision the RO increased the 
disability rating from zero to 10 percent disabling under 
Diagnostic Codes 5271 and 5262 effective February 28, 2001, 
on the basis of moderate limited motion of the ankle.

At a March 2004 VA examination the veteran reported that he 
had weakness of the left ankle and that it twisted easily.  
He last twisted it in December 2003 but he did not seek 
medical attention.  He experienced mild swelling of the left 
ankle for as long as a few weeks.  He self-treated the injury 
with an Ace wrap.  He reported currently experiencing 
episodes of mild but persistent aching pain at the site of 
the fracture when there were weather changes.  The pain 
subsided when the weather warmed up.  The veteran did not 
report any swelling, redness or heat involving the left 
tibia.  He stated having full pain-free range of motion with 
no pain, stiffness, weakness, or giving way of the left knee 
or ankle.  He reported occasional episodes of pain involving 
the left tibia with weather changes with the last episode 
occurring about a year prior to the exam.  The episodes of 
pain occurred "a few times" in a year, were of mild to 
moderate nature and lasted no more than two or three days.  
The veteran stated that the pain was brought on by cold 
weather.  He reported that the pain did not limit his walking 
nor the range of motion of his left ankle or knee and that 
his activities and motions were not limited by the pain.  He 
had no increased functional impairment.  The veteran did not 
use any crutches, brace, cane or corrective shoes.  There was 
no subluxation or dislocation, no inflammatory arthritis, no 
swelling of the peripheral joints and no fevers or skin 
changes.  He reported that his left leg did not limit any 
activities of daily living.  

Physical examination revealed a bony mass measuring 1 inch x 
3/4 inches over the subcutaneous portion of the tibia at the 
junctions of the middle and distal third which was nontender.  
The mass had no redness nor discharge associated with it.  
The left tibia and fibula were well aligned.  There was 100 
percent normal pain-free range of motion of the left knee 
with flexion of 0-140 degrees pain free.  There was no 
tenderness or swelling of the left knee.  Ligaments were 
intact to varus and valgus stress.  There was normal drawer 
sign and negative McMurray's and Lachman's.  There was no 
intra-articular effusion.  The left ankle was normal in 
appearance without swelling or tenderness.  It had 100 
percent normal pain free range of motion dorsiflexing 20 
degrees and plantar flexing 45 degrees without pain.  
Objectively, there was a small bony swelling at the junction 
of the middle and distal third of the left tibia which was 
nontender and showed no signs of inflammation.  Otherwise, 
there were no abnormalities noted.  The veteran had normal 
gait with normal shoe patterns and callosities on the feet.  
X-rays of the left tibia and fibula showed a well-healed 
fracture at the junctions of the middle and distal third of 
the tibia and fibula without any evidence of foreign body.  
No cyst formation or any abnormal periosteal reaction was 
noted.  X-rays of the left ankle were normal showing no 
fracture, osteoarthritis or osteoporosis.  Diagnoses of a 
well-healed fracture, left tibia and fibula at the junctions 
of the middle and distal third without neurological or 
mechanical deficit, and a normal left ankle and left knee 
were noted. 

At an April 2004 hearing the veteran testified that changes 
in weather affect the pain in his left leg, that the pain 
level has increased throughout the years in the area where 
the fracture was, that he suffers from fatigue, and that 
walking up and down the stairs and carrying groceries causes 
more pain.  The veteran further stated that the level of pain 
depends on the amount of rest he gets and what he does.  He 
stated that he did not suffer from constant pain, but that he 
did suffer from some numbness and was achy most of the time.  
With regards to his knee, he stated that it sometimes "goes 
from under him" and that it was unstable.  

The veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5262 and 5271.  The most recent clinical 
evidence reveals normal ranges of left knee and ankle motion, 
no ligamentous laxity/instability, no gait dysfunction, and 
no objective symptomatology such as painful knee or ankle 
motion.  Radiographic findings do not demonstrate any 
nonunion of the fracture site.  As such, any residuals of a 
left tibia and fibula fracture cannot be reasonably 
characterized as more than slight in degree nor indicative of 
nonunion of the tibia and fibula.  38 C.F.R. Part 4, Code 
5262.  Although on VA examination in 2001 motion of the ankle 
was reported to be mildly limited and, according to the 
examiner, flare-ups on weather changes and excess walking 
resulted in a 15 percent limitation of motion and function, 
the veteran walked well and with no limp.  The rather 
extensive VA outpatient treatment records have not shown any 
significant symptoms referable to his left leg.  Considering 
the 2001 examination, outpatient treatment records and 2004 
examination, the Board concludes that the overall disability 
picture does not show more that slight knee or ankle 
impairment related to his service-connected residuals of 
fracture of the left tibia and fibula.

With regard to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, normal dorsiflexion of the ankle is 
from 0 degrees to 20 degrees.  Normal plantar flexion is from 
0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2004).  

In June 2001, dorsiflexion of the ankle joint was to 10 
degrees with normal being to 20 degrees, and with plantar 
flexion intact to 40 degrees with normal being 45 degrees.  
Inversion was intact to 20 degrees and eversion to 10 
degrees.  The examiner estimated that during flare-ups or 
exacerbations, symptomatology would increase by 15 percent 
and range of motion would decrease by that amount.  Physical 
examination noted pain on motion of the left ankle.  In March 
2004 the left ankle had 100 percent normal pain free range of 
motion dorsiflexing 20 degrees and plantar flexing 45 degrees 
without pain.  The veteran reported that the occasional pain 
brought on by use or weather changes did not limit his 
walking or the range of motion of his left ankle or knee, and 
that his activities and motions were not limited by the pain 
and that he had no increased functional impairment.  At the 
April 2004 hearing the veteran reported pain on use.  These 
findings show that the veteran has no more than mild 
limitation of motion of the left ankle.  Under the applicable 
Diagnostic Codes that address the ankle, without ankylosis, 
the veteran cannot obtain a disability rating in excess of 10 
percent.  Thus, the Board finds that a disability rating in 
excess of 10 percent is neither warranted nor available.

Additionally, an increased rating may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, and DeLuca, however, although appellant's 
service-connected residuals of a fractured left tibia and 
fibula include subjective complaints of pain with weather 
changes, fatigability, pain on the use of stairs and some 
numbness, such symptoms are contemplated by the 10 percent 
evaluation currently assigned for that disability.  Even 
considering any additional limitation of motion due to pain 
or flare-ups, more than moderate limitation of motion is not 
shown.  Certainly, marked limitation of motion of the left 
ankle is not demonstrated.

The Board has considered the applicability of rating the left 
tibia-fibula fracture disability under other appropriate 
diagnostic codes.  However, considering the veteran's 
symptomatology, the Board does not find any other diagnostic 
code applicable.

An extraschedular evaluation is not warranted as the veteran 
is currently retired, and the clinical evidence does not 
reflect that the service-connected left tibia and fibula 
fracture disability presents such an exceptional or unusual 
disability picture with frequent periods of hospitalization.  
Furthermore, on examination the veteran himself stated that 
the pain does not limit his daily activities or functions.  
38 C.F.R. § 3.321(b)(1).

In short, therefore, the Board has concluded that the 
"negative" evidence outweighs any "positive" evidence in 
favor of assignment of an evaluation in excess of the 
currently assigned 10 percent for the service-connected left 
tibia and fibula fracture disability.



Sinusitis

The veteran is currently assigned a 10 percent disability 
rating for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 
6513.  He contends that his sinusitis is more disabling than 
currently evaluated and he has appealed for an increased 
rating.

At the June 2001 VA examination the examiner noted that the 
veteran had problems breathing through his nose, that there 
was mucus discharge which was sometimes yellow, and that 
there was some dyspnea on exertion.  Treatment was noted as 
nasal spray and antihistamines.  The veteran did not report 
suffering from allergy attacks. However, the veteran reported 
that he could become incapacitated by his breathing problems 
and stated that "if I get a simple cold I am out for like 
three months."  On physical examination the examiner noted 
that there was approximately 75 percent obstruction of the 
right nostril and 50 percent of the left nostril.  There was 
some purulent discharge and crusting on both nostrils.  A 
diagnosis of rhinitis was entered.  X-rays noted negative 
sinuses.

VA outpatient medical treatment records from 1999 to 2004 
reveal treatment for respiratory problems including chronic 
obstructive pulmonary disease, nasal congestion and rhinitis.

A September 2003 CT examination of the paranasal sinuses 
revealed that the frontal sinuses were relatively small.  
There was no mucosal thickening, fluid or evidence of a mass.  
The ethnoid and sphenoid sinuses appeared normal, without 
evidence of mucosal thickening, fluid or mass.  There was a 
midline septum in the sphenoid.  The right maxillary sinus 
was noted to be smaller than the left, which was described as 
a developmental variant.  The left maxillary sinus showed a 
moderate degree of mucosal thickening along the lateral wall 
and inferior margins.  There was minimal mucosal thickening 
in the right maxillary sinus.  The infundibular segments were 
narrowed bilaterally, with abnormal soft tissue density 
consistent with polyps. There was an s-shaped angulation of 
the nasal septum toward the right in the upper third and 
toward the left in the lower third.  The turbinates were of 
moderate size.  

In a December 2003 VA otolaryngology consultation the 
examiner noted that the veteran suffered of recurring sinus 
infections, one to two times a year.  The veteran reported 
having severe symptoms with the infections, lasting anywhere 
from four to six weeks, with heavy congestion, cough, facial 
pressure and purulent nasal discharge.  The examiner further 
noted that the veteran suffered from emphysema, which was 
becoming more symptomatic with the upper respiratory 
infection and that he responded to antibiotic therapy and 
quickly recovered.  Physical examination revealed that the 
veteran suffered of a deviated septum to the left with heavy 
crusting and severe heavy nasal skin with collapse of the 
nasal valve.  There was some polypoid mucosa obstructing the 
left spheno-ethmoid recess.  The examiner recommended a 
septoplasty and endoscopic polypectomy due to the severity of 
the symptoms.

At a March 2004 VA physical evaluation the veteran reported 
having white drainage that became yellow or greenish and 
thickened with a cold.  He further stated that his speech was 
impaired by constant clearing of his throat form drainage, 
that he got allergic attacks one or three times a year 
lasting one to four days with swelling of his face, that he 
suffered from headaches, and that all the sinuses were 
affected, especially the mask area and behind his eyes.  The 
veteran reported using inhalers and an irrigation machine for 
the nose and oral medication, and nasal and saline sprays.  
He reported that one to three times a year he had really bad 
difficulty with breathing and postnasal drip for which he 
needed bed rest from one to two months and that medication 
did not help.  

Upon physical examination the examiner noted that there was 
50 percent obstruction on his left and right nostrils.  There 
was mild maxillary and ethmoid tenderness and no current 
discharge or crusting.  There was no stenosis of the larynx 
and no facial disfigurement.  The examiner further noted that 
a CT scan of February 2004 showed some minimal mucosal 
thickening of the posterior right frontal sinus, minimal 
mucosal thickening involving the mid ethnoid air cells 
bilaterally, slightly worse on the right, and mild mucosal 
thickening in the anterior extent of the right maxillary 
sinus excluding the osteomeatal unit.  There was 
circumferential mucosal thickening in the left maxillary 
sinus of a 10 mm thickness.  The sphenoid sinuses were clear.  
The left osteomeatal unit was patent.  There was an s-shaped 
curvature involving the nasal septum with a 2 mm rightward 
proximal and leftward distal deviation.  A diagnosis of 
chronic sinusitis was entered.  

At the April 2004 hearing the veteran testified that he could 
not breathe when he was lying down, that he suffered from a 
lot of headaches which he sometimes treated with Advil, and 
that he suffered from incapacitating episodes needing to lie 
down most every day.  He stated that the incapacitation 
depended on the severity of the symptoms as sometimes he 
could "just live with it."  He stated that he suffered from 
a lot of pain in his sinuses 3-4 days a week.  If he got a 
cold or a virus it took him at least 2 months or more before 
he could sleep.  He stated that he stopped taking antibiotics 
7-8 years ago.  He noted that all the time he took 
antibiotics it did not seem like they helped with the 
symptoms.  He sometimes dripped and sometimes he was so 
stuffed up that he could not breathe.  He was issued an 
irrigation machine which had cut down his headaches by 50 
percent.  

An April 2004 statement from the veteran noted the self-
treatment that the veteran employed in treating his sinus 
symptoms.  Treatment included steam inhaling, vaporizers and 
humidifiers.  The veteran further stated that his biggest 
problem with the sinuses was the headaches on the forehead, 
under the eyes and in the back of the head.  To treat the 
headaches he used over-the-counter pain medication, hot and 
cold pads, and massages.  

After reviewing all of the evidence of record, the Board 
finds that the evidence supports an increased rating to 30 
percent for the veteran's sinusitis.  Under Diagnostic Code 
6513 a 30 percent rating is warranted if the veteran suffers 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The veteran has stated in 
examinations and at the Board hearing, that he suffers from 
pain from his sinuses 3 to 4 times a week, that he suffers 
from lots of headaches almost everyday, at times requiring 
him to lie down.  Furthermore, the veteran stated that he 
suffers from drippage or heavy stuffiness which inhibited his 
breathing.  The veteran's statements are competent evidence 
of the severity of his symptoms.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (veteran is competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses).  Moreover, the medical evidence supports his 
assertions.  The VA examination in June 2001 showed purulent 
discharge and crusting, and the December 2003 consultant's 
examination showed heavy crusting.  Although each episode is 
not documented in the medical record, the Board accepts the 
frequency of the veteran's episodes as occurring more than 6 
times per year.  As such, an increase rating to 30 percent is 
warranted at this time.  An evaluation in excess of 30 
percent is not warranted as the veteran has not undergone 
radical surgery with chronic osteomyelitis, nor has he had 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.


ORDER

1.  Entitlement to a rating in excess of 10 for residuals of 
a fracture of the left tibia and fibula, including limitation 
of ankle motion, is denied.

2.  Entitlement to a 30 percent rating for sinusitis is 
granted, subject to regulations governing awards of monetary 
benefits.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


